Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that the element 25 is an ITO connecting line that connects adjacent DBS common electrode lines. Therefore examiner is using element 25 as the DBS common electrode line. Since element 25 is connected to element 24. Examiner assumed that element 24 and 25 are both the DBS common electrode line. 
Applicant’s arguments that the DBS common electrode lines 24 do not bypass the TFT structure 31 is not persuasive. Please see pasted figure on page 4. The arrow is pointing to the exact location where the through hole is located. As seen the element 25 is not overlapping that exact area. Therefore the DBS common electrode line 25 bypasses the pixel through holes.
The rejection is maintainted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9,11-20 is/are rejected under 35 U.S.C. 102a as being anticipated by (CN108732836A)
Regarding Claim 1,
CN108732836A discloses (Drawing 3) a color film on array (COA) substrate, comprising: a plurality of crisscrossed data lines (abstract) and scan lines (abstract), pixel units defined by the data lines and the scan lines; wherein the pixel units are divided into an opening region of the pixel units and a non-opening region (the area where 21,31,25 are located) of the pixel units; the data lines are disposed between adjacent pixel units, data line black matrix less (DBS) common electrode lines are disposed on the data lines and cover the data lines, and both the data lines and the DBS common electrode lines pass through the opening region and the non-opening region (“….It is arranged in parallel with DBS public electrodes cabling 24 above data line, DBS public electrodes cabling 24 covers corresponding data line,…”) the scan lines, transistor units, and a pixel through-holes (31) are electrically connected to the transistor units; each of the pixel units comprises a plurality of sub-pixel units (where 23 is pointing to), and each of the sub-pixel units is divided into a main-pixel region (23 to the left of 25) and a sub-pixel region (23 to the right of 25); and each of the DBS common electrode lines (25) in the non-opening region of the pixel units bypasses the pixel through-hole.

[AltContent: arrow]
    PNG
    media_image1.png
    1021
    1443
    media_image1.png
    Greyscale

Regarding Claim 2,
CN108732836A discloses (Drawing 3) wherein a shape of the DBS common electrode line (25) in the non-opening region of the pixel unit is Z-shaped (as shown Z shaped sideways).
Regarding Claim 3,
CN108732836A discloses (Drawing 3) wherein a shape of the DBS common electrode line (25) in the non-opening region (where 25 is located) of the pixel unit is zigzag-shaped, and an opening of the zigzag-shaped is directly disposed opposite to the pixel through-hole.
Regarding Claim 4,
CN108732836A fail to explicitly disclose wherein a shape of the DBS common electrode line (25) in the non-opening region (where 25 is pointing to) of the pixel unit is arc-shaped, and an opening of the arc-shaped is directly disposed opposite to the pixel through-hole. One would have recognized the arch shaped DBS common electrode as a result-effective variable able to be optimized for 
Regarding Claim 5,
CN108732836A discloses (Drawing 3) wherein a width of the DBS common electrode line (25) in the non-opening region (where 25 is located) of the pixel unit is less than a width of the DBS common electrode line in the opening region of the pixel unit (as shown in Fig. 3), and a side of the DBS common electrode line located in the non-opening region of the pixel unit away from the pixel through-hole and a side of the DBS common electrode line located in the opening region of the pixel unit away from the pixel through-hole are located on a same line.
Regarding Claim 6,
CN108732836A discloses (Drawing 3) wherein the DBS common electrode line (25) in the opening region (where 23 are loated) of the pixel unit is arranged in parallel to the data lines (abstract_, and a width of the DBS common electrode line (25) is greater than a width of the data lines, that is, both sides of the data lines in the opening region of the pixel unit do not exceed both sides of a projection of the DBS common electrode line.
Regarding Claim 7,
CN108732836A discloses (Drawing 3) wherein materials of the DBS common electrode line (25), a main pixel electrode, and a sub-pixel electrode are indium tin oxide (abstract).
Regarding Claim 8,
CN108732836A discloses (Drawing 3) wherein the scan lines are parallel to the non-opening region (where 25 is located) of the pixel unit, and are perpendicular to the data lines.
Regarding Claim 9,
CN108732836A discloses (Drawing 3) wherein the pixel electrode (23) is disposed in each of the main-pixel region and the sub-pixel region, and the pixel electrode is a double-cross pattern electrode.
Regarding Claim 11,
CN108732836A discloses (Drawing 3) a plurality of crisscrossed data lines and scan lines, and a pixel unit composed of the data lines and the scan lines; wherein the pixel unit is divided into an opening region of the pixel unit and a non-opening region (where the area 21,31,25 are located) of the pixel unit; the data lines are disposed between adjacent pixel units, data line black matrix less (DBS) common electrode lines are disposed on the data lines and cover the data lines, and both the data lines and the DBS common electrode lines pass through the opening region and the non-opening region (“….It is arranged in parallel with DBS public electrodes cabling 24 above data line, DBS public electrodes cabling 24 covers corresponding data line,…”)  the data lines, the scan lines, transistor units, a data line black matrix less (DBS) common electrode line (25), and a pixel through-hole are electrically connected to the transistor unit (31), which are disposed in the non-opening region; and the DBS common electrode line (25) in the non-opening region of the pixel unit bypasses the pixel through-hole, which avoids a pixel electrode at the pixel through-hole contacting the DBS common electrode line, causing short-circuiting.
Regarding Claim 12,
CN108732836A discloses (Drawing 3) wherein a shape of the DBS common electrode line (21) in the non-opening region (Area where 21,24,31 are located) of the pixel unit is Z-shaped (as shown in fig. 3).

Regarding Claim 13,
CN108732836A discloses (Drawing 3) wherein a shape of the DBS common electrode line (25) in the non-opening region (where 21,25,31 are located) of the pixel unit is zigzag-shaped, and an opening of the zigzag-shaped is directly disposed opposite to the pixel through-hole.
Regarding Claim 14,
CN108732836A discloses (Drawing 3) wherein a shape of the DBS common electrode line (25) in the non-opening region of the pixel unit is arc-shaped, and an opening of the arc-shaped is directly disposed opposite to the pixel through-hole. One would have recognized the arch shaped DBS common electrode as a result-effective variable able to be optimized for 
Regarding Claim 15,
CN108732836A discloses (Drawing 3) wherein a width of the DBS common electrode line (25) in the non-opening region (where 21,25,31 are located) of the pixel unit is less than a width of the DBS common electrode line in the opening region of the pixel unit.
Regarding Claim 16,
CN108732836A discloses (Drawing 3) wherein the DBS common electrode line (25) in the opening region of the pixel unit is arranged in parallel to the data lines, and a width of the DBS common electrode line is greater than a width of the data lines, that is, both sides of the data lines in the opening region of the pixel unit do not exceed both sides of a projection of the DBS common electrode line.
Regarding Claim 17,
CN108732836A discloses (Drawing 3) wherein materials of the DBS common electrode line (25), a main pixel electrode (23), and a sub-pixel electrode are indium tin oxide (ABSTRACT).
Regarding Claim 18,
CN108732836A discloses (Drawing 3) wherein the scan lines (ABSTRACT) are parallel to the non-opening region of the pixel unit, and are perpendicular to the data lines.
Regarding Claim 19,
CN108732836A discloses (Drawing 3) comprising a first substrate, a second substrate, and a liquid crystal layer between the first substrate and the second substrate, wherein the first substrate adopts the COA substrate as claimed in claim 1 (ABSTRACT)
Regarding Claim 20,
CN108732836A discloses (Drawing 3) wherein a black matrix (“Wherein, the grid line region is equipped with black spacer material.”) is disposed on the second substrate, and the black matrix is parallel to the scan lines, that is, the black matrix is parallel to the non- opening region of the pixel unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN108732836A) in view of Jeong et al (US 20170322471).
Regarding Claim 10,
CN108732836A discloses (Drawing 3) wherein the sub-pixel unit is a red sub-pixel, a green sub-pixel, a blue sub-pixel, a white sub- pixel, or a yellow sub-pixel.
Jeong et al discloses wherein the sub-pixel unit is a red sub-pixel, a green sub-pixel, a blue sub-pixel, a white sub- pixel, or a yellow sub-pixel. [0071]
It would have been obvious to one of ordinary skill in the art to modify CN108732836A to include Jeong et al’s red sub-pixel, a green sub-pixel, a blue sub-pixel, a white sub- pixel, or a yellow sub-pixel motivated by the desire to provide a color display. [0071]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871